[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                       ________________________              U.S. COURT OF
                                                                APPEALS
                              No. 05-12415                 ELEVENTH CIRCUIT
                          Non-Argument Calendar             JANUARY 17, 2006
                        ________________________            THOMAS K. KAHN
                                                                 CLERK
                     D. C. Docket No. 05-10006-CV-JLK

GARBO, INC., a Florida corporation,
GARY MICELI,

                                                      Plaintiffs-Appellants,

                                      versus

CITY OF KEY WEST, FLORIDA,
of the State of Florida,

                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (January 17, 2006)

Before TJOFLAT, PRYOR and COX, Circuit Judges.

PER CURIAM:
      Plaintiffs Garbo, Inc. and Gary Miceli appeal the judgment of the district court

dismissing with prejudice the entirety of their complaint against the City of Key West,

Florida. Having considered the briefs and relevant parts of the record, we agree with

the district court that the complaint should be dismissed for failure to state a claim

upon which relief can be granted.

      Plaintiffs do not properly plead a cause of action for violation of their

substantive due process rights. See Greenbriar Village, L.L.C. v. Mountain Brook,

City, 345 F.3d 1258, 1262-63 (11th Cir. 2003). Neither can they maintain a claim for

violation of the Fifth Amendment because they did not pursue their remedies under

Florida law before bringing this action. Williamson Co. Regional Planning Comm'n

v. Hamilton Bank, 473 U.S. 172, 105 S. Ct. 3108 (1985).

      The state law tort claim asserted by Plaintiffs was properly dismissed pursuant

to the doctrine of sovereign immunity. Finally, the Plaintiffs’ argument that the

district court erroneously dismissed their state law inverse condemnation claim is

meritless because the complaint includes no such claim.

      The judgment of the district court is, therefore,

      AFFIRMED.




                                          2